Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT SUBSIDIARY JURISDICTION OF INCORPORATION Buckeye Florida Corporation Delaware BFC 2 Inc. Florida BFC 3 LLC Delaware BFOL 2 Inc. Florida BFOL 3 LLC Delaware Buckeye Florida, Limited Partnership Delaware Buckeye S. A. Switzerland Buckeye Lumberton Inc. North Carolina Buckeye Mt. Holly LLC Delaware Merfin Systems LLC Delaware Buckeye Canada Co. Canada Buckeye Nova Scotia Co. Canada Buckeye Canada Canada Buckeye Technologies Ireland Ltd. Ireland BKI International Inc. Delaware Buckeye France SARL France Buckeye Italia S.r.l. Italy Buckeye Holding GmbH Germany Buckeye Technologies GmbH Germany Buckeye Steinfurt GmbH Germany BKI South America LLC Delaware Buckeye Americana Ltda. Brazil Buckeye Technologies Canada Inc. Delaware Buckeye Building Fibers LLC Delaware
